Title: Orders to Major General Arthur St. Clair, 9 April 1777
From: Washington, George
To: St. Clair, Arthur



Sir,
[Morristown, 9 April 1777]

I—You will repair immediately to Philadelphia, and use your utmost endeavours to hasten the Troops on to this place—nothing but vigorous exertions—strict attention—and even rigour towards the Officers, will enable you to accomplish this purpose in proper Season, for I have too good reasons to believe, that the whole time of many of them, is spent in dissipation and extravigance—examples must be made of such.
2d—Call for exact returns of every Corps in the City, and after forwarding on all those that are fit for Duty to Head Quarters, (or otherwise as you may be advised) suffer no more recruiting Officers to be in the City than you conceive may be profitably employed in that Service; without this, as the Officers have other Inducements than that of getting Men to continue there too many will remain in that place Interfering with, and Inlisting each others Recruits.
3d—Let the Detachments of every corps come on with proper Officers—A Field Officer should be sent forward to receive them at Camp. the Lt Colonels woud do best for this duty—to be followed by other Field Officers proportioned to the Increase of the Numbers sent here & the Strength of the Regiments respectively.

4th—As you know the Importance of bringing the Troops into the Field properly equipped, & well appointed, I shall depend much upon your exertions in these respects; and moreover that you will not suffer the frivolous excuses, and idle objections of the Officers (calculated merely for delay) to retard their March.
5th—Every Party that Marches, to have Orders given to the Officer Commanding it, in writing—with a charge to present it to the Commanding Officer of the Post he is ordered to, that it may be known whether he brings all the Men committed to his care or not—If the Party should be composed of different Corps, the number, and Rank in each, should be certified.
6th—Every possible means in your Power should be used, to draw the Recruits out of the Country in the States of Pensylvania, & lower Counties; and to hasten on those which are upon their March from Virginia, & Maryland.
7th—It is my Intention to Brigade the Troops of Pensylvania, Maryland, and Virginia agreeably to the list herewith given you; so far therefore as circumstances will enable you to facilitate the measure, I shall depend upon your doing of it.
Order in positive, and express terms, that the Rolls of every Corps be called over at least twice a day in the presence of a Commissioned Officer—and let it also be the duty of a Commissioned Officer of every Corps, in Rotation, to visit their Sick in Quarters and the Hospital—In the first place to see that they are properly taken care of—in the next, that they join their respective Regiments so soon as they Are fit for duty.
Let me have an exact return of all the Continental Troops in Philadelphia, & Vicinity, so soon as you get to Town & let A return be regularly transmitted to me every Tuesday, by the Post, whilst you continue in the City of the Troops there, & Corps they belong to. Given at Morris Town this 9th day of April 1777.

Go: Washington

